[Cite as Mohler v. Bur. of Sentence Computation, 2011-Ohio-7015.]




                                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us



ERIC S. MOHLER

       Plaintiff

       v.

BUREAU OF SENTENCE COMPUTATION

       Defendant

Case No. 2011-11262

Judge Alan C. Travis
Magistrate Matthew C. Rambo

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        {¶1} On October 24, 2011, defendant filed a “motion to dismiss or for summary
judgment.” On October 27, 2011, the court issued an entry stating that the motion is
construed as a motion for summary judgment pursuant to Civ.R. 56(B). On November
4, 2011, plaintiff filed a response. The motion is now before the court for a non-oral
hearing pursuant to L.C.C.R. 4(D).
        {¶2} Civ.R. 56(C) states, in part, as follows:
        {¶3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶4} Plaintiff is currently an inmate in the custody and control of the Department
of Rehabilitation and Correction at the Noble Correctional Institution pursuant to R.C.
5120.16. Plaintiff asserts that defendant erred in calculating his release date for a prior
prison term that he served for a sexual offense. According to plaintiff, due to the error,
he was forced to register as a sexually-oriented offender upon his release pursuant to
the newly enacted “Megan’s Law.” Plaintiff asserts that defendant violated his civil
rights, including those guaranteed by the Eighth and Fourteenth amendments to the
United States Constitution.
       {¶5} Defendant argues that this court lacks jurisdiction over plaintiff’s claims
predicated upon constitutionally guaranteed rights. Defendant further argues that to the
extent that plaintiff has asserted claims for false imprisonment or defamation, such
claims are untimely.
       {¶6} With respect to plaintiff’s claims that his civil and constitutionally guaranteed
rights were violated, it is well-settled that the court of claims lacks subject matter
jurisdiction to entertain such claims. See Jett v. Dallas Indep. School Dist. (1989), 491
U.S. 701; Burkey v. S. Ohio Correctional Facility (1988), 38 Ohio App.3d 170; White v.
Chillicothe Correctional Institution (Dec. 29, 1992), Franklin App. No. 92AP-1230.
       {¶7} Plaintiff’s assertion that defendant improperly calculated his release date
states a claim for false imprisonment.
       {¶8} R.C. 2743.16(A) provides in relevant part:
       {¶9} “[C]ivil actions against the state permitted by sections 2743.01 to 2743.20 of
the Revised Code shall be commenced no later than two years after the date of accrual
of the cause of action or within any shorter period that is applicable to similar suits
between private parties.” (Emphasis added.)
       {¶10} R.C. 2305.11(A) provides, in relevant part:
       {¶11} “(A) An action for * * * false imprisonment * * * shall be commenced within
one year after the cause of action accrued * * *.” (Emphasis added.)
       {¶12} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time * * *.’” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109,
quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71.
       {¶13} Plaintiff filed his original complaint on September 21, 2011, and attached a
December 22, 2009 judgment entry from the Licking County Court of Common Pleas
dismissing an indictment filed against him for failure to register as a sexually-oriented
offender. Plaintiff asserts that the indictment was dismissed because he never should
have been required to initially register as a sex offender in 1998. Plaintiff argues that
his claim accrued on December 22, 2009, when the judgment entry was issued.
       {¶14} However, an action for false imprisonment accrues upon release from
confinement. Robinson v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 10AP-550,
2011-Ohio-713. Plaintiff filed an affidavit from his mother, Marjorie Allen, who states
that she drove plaintiff to his attorney’s office on the Monday after his release in April
1998 to discuss with her whether he had to register as a sexually-oriented offender.
Inasmuch as the undisputed evidence establishes that plaintiff was released in April
1998, his claim for false imprisonment accrued at that time, and is now time-barred.
       {¶15} Furthermore, construing plaintiff’s allegations as a claim for defamation,
such claim is also time-barred.
       {¶16} R.C. 2305.11 provides, in pertinent part:
       {¶17} “(A) An action for libel [or] slander * * * shall be commenced within one
year after the cause of action accrued * * *.”
       {¶18} An action for defamation upon an improper order to register as a sexually-
oriented offender accrues when the registration requirement is first imposed. Pankey v.
Ohio Adult Parole Auth., Franklin App. No. 11AP-36, 2011-Ohio-4209, ¶8, 11. The
affidavit establishes that plaintiff was first required to register in April 1998. Accordingly,
any defamation claim that may exist against defendant is untimely.
       {¶19} Accordingly, defendant’s motion for summary judgment is GRANTED and
judgment is rendered in favor of defendant. All pending motions are DENIED as moot.
Court costs are assessed against plaintiff. The clerk shall serve upon all parties notice
of this judgment and its date of entry upon the journal.



                                          _____________________________________
                                          ALAN C. TRAVIS
                                          Judge

cc:


Christopher P. Conomy                        Eric S. Mohler, #625-937
Assistant Attorney General                   Noble Correctional Institution
150 East Gay Street, 18th Floor              15708 McConnelsville Road
Columbus, Ohio 43215-3130                    Caldwell, Ohio 43724




Filed December 16, 2011
To S.C. reporter March 5, 2012